Luke, J.
Mabel Jones sued DeKalb Supply Company for the homicide of her son, alleging, in substance, that on one of the streets of the city of Atlanta he was riding a motorcycle, and that a motor-truck, owned by DeKalb Supply Company and driven by its agent, Cliff Smith, collided with her son, knocking him violently to the street pavement, and that the collision caused injuries that resulted in his death; that the truck was being illegally and negligently driven by the defendant’s agent, was being run on the wrong side of the street, and was being driven in violation of the city ordinances, which marked out the side of the street on which the truck should have been driven and the rate of speed at which *490it could be legally driven. After the conclusion of the evidence the court granted a nonsuit. A nonsuit was proper. The evidence did not sustain the case as laid by the plaintiff.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.